DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 10/08/2021.  Claims 1-13 are pending.
Election/Restrictions
Claims 1-8 are allowable. The restriction requirement between Species I.-II., as set forth in the Office action mailed on 12/31/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/31/2020 is withdrawn.  Claims 9-13, directed to species II. are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The reason for the allowance of the claims in this case, is the prior art fails to teach a drop-off mechanism-equipped attachment structure for an in-vehicle device, the attachment structure attaching an in-vehicle device to an attachment base fixed to a vehicle interior in such a manner that the in-vehicle device can drop off, the attachment structure comprising a plate spring attached to the support part and a screw screwed into the support part, wherein: the plate spring has a structure that allows the attachment base to slide into the space and thereby receives the attachment base and causes the attachment base to be fitted in the plate spring in a direction orthogonal to a direction of the sliding-in by the reception; the screw is fastened in a state in which the attachment base is fitted in the plate spring and screwed into the support part so that a front surface of the attachment base is pressed by a screw distal end that is a distal end of the screw to generate an appropriate force of fitting between the attachment base and the left and right plate spring pieces and thereby cause the attachment base and the left and right plate spring pieces to be elastically fitted together, now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Response to Arguments
Applicant’s arguments, see pgs. 13-14, filed 10/08/2021, with respect to claims 1-8 have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 
	Further, the Examiner notes that Spooner explicitly discloses that: “…retainer 16 is permanently mounted within the recess defined by wall 62 and against button receiving surface 52 by the combined action of the mounting flanges 96a, 96b and 98a, 98b and lip 64 as well as the interference fit between the edge 102 of aperture 100 and the sides of button support 70. No other fasteners or attachment processes are necessary” (see discussion in col. 9, lines 48-54).  The teaching of Bury would destroy, or teach away from the intended purpose of Spooner’s break-away device.  Therefore, the rejections are withdrawn, and the case is hereby allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        21-Jan-22

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632